Citation Nr: 0203964	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  99-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served in the National Guard.  He was activated 
for a period of active military service from November 1990 to 
August 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for PTSD.  Subsequently, an August 2000 Board decision found 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for PTSD.  The 
case was remanded for additional development including a VA 
examination of the veteran and medical opinions.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not engage in combat with the enemy.

3.  There is credible supporting evidence that a stressor 
occurred during service.  

4.  The medical evidence of record provides a clear diagnosis 
of PTSD.

5.  The medical evidence of record links the veteran's 
diagnosis of PTSD to his in-service stressor.  




CONCLUSION OF LAW

Post traumatic stress disorder (PTSD) was incurred in active 
service.  38 U.S.C.A. § 1110; 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

The RO has obtained a large volume of the veteran's VA 
medical treatment and examination records.  These records 
reveal diagnoses of PTSD dating back to approximately 1994.  
These records also reveal that the veteran receives regular 
psychiatric treatment at VA facilities for his PTSD.  

In June 2001 a VA psychiatric examination of the veteran was 
conducted.  The stressor recounted by the veteran was that 
there was an explosion that caused him to dive into a bunker 
and injure his left wrist.  He also indicated that he 
remained in Saudi Arabia with his wrist in a cast, and that 
this impeded him from putting on his chemical protective 
clothing and gas mask when there were scud missile alerts.  
The diagnosis was PTSD and the examining psychiatrist 
indicated that the stressors reported by the veteran were 
sufficient to meet the criteria for a diagnosis of PTSD.  

The veteran was a member of the National Guard who was 
activated for a period of active military service during the 
Persian Gulf War.  Service department records confirm that he 
served in the Southwest Asia theater of operations for a 
period of time during his active service.  His service 
medical records reveal that the veteran fractured his left 
wrist during service in Saudi Arabia in January 1991 and 
required treatment of the fracture with a cast.  

The veteran's allegations of stressors during his service in 
Southwest Asia are that he was present during several alerts 
when incoming scud missile fire was detected.  He states that 
because of the cast on his fractured wrist, he could not put 
on the top of his chemical protective suit and that he had 
difficulty putting on his gas mask.  

The RO attempted to verify the veteran's allegations of 
stressors.  In July 1997 the U.S. Army & Joint Services 
Environmental Support Group (ESG) replied to the RO's 
request.  ESG could not verify that any of the veteran's 
actual unit locations received a scud missile alert, or an 
actual missile impact.  However, they did verify that several 
scud missiles were fired at Saudi Arabia during the veteran's 
period of service there.  

Review of the veteran's records does not reveal that his 
military occupational specialty was one that involved combat, 
and there is no indication that he received any award that is 
indicative of combat.  After review of the entire record, the 
Board finds as fact that the veteran did not engage in combat 
with the enemy.  Nonetheless, there is some evidence to 
corroborate of the stressors alleged by the veteran.  The 
veteran did fracture his wrist and require treatment with a 
cast.  ESG has verified that scud missile alerts could have 
occurred to the areas where the veteran served.  The veteran 
has also submitted several statements from service comrades 
who served with him in Southwest Asia which support his 
allegations of stressors.  

The VA medical records provide medical evidence establishing 
a diagnosis of PTSD.  The lay statements and the report from 
ESG provided credible supporting evidence that the claimed 
inservice stressor occurred.  The June 2001 VA examination 
provides a link between current PTSD symptoms and the in-
service stressor.  Therefore, the evidence supports a grant 
of service connection for post traumatic stress disorder.  
38 C.F.R. § 3.304(f) (2001).


ORDER

Service connection for post traumatic stress disorder is 
granted.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

